COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              CARMELA M. SARNO
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1560-14-1                                         PER CURIAM
                                                                                  MAY 5, 2015
              GEORGE S. SARNO


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                               Steven C. Frucci, Judge

                               (Carmela M. Sarno, pro se, on brief).

                               No brief for appellee.


                     Carmela M. Sarno (appellant) appeals her final decree of divorce, which the trial court

              entered on August 5, 2014. Appellant lists fifteen assignments of error in her amended opening

              brief.1 She contests the grounds for divorce, equitable distribution, and spousal support. She also

              alleges ineffective assistance of counsel. Upon reviewing the record and amended opening brief,

              we conclude that this appeal is without merit. Accordingly, we summarily affirm the decision of

              the trial court. See Rule 5A:27.

                                                        BACKGROUND

                     “When reviewing a trial court’s decision on appeal, we view the evidence in the light

              most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

              Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 834 (2003) (citations omitted).




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                     Appellant’s opening brief included seventeen assignments of error, but she withdrew
              two when she filed her amended opening brief.
          Appellant and George S. Sarno (appellee) married on June 9, 1990 and separated on April

9, 2010. Appellant filed a complaint for divorce on May 27, 2010.

          The trial court heard evidence and argument on September 19 and 24, 2013. The parties

also presented a joint stipulation of facts. The trial court issued a letter opinion dated February 5,

2014. The trial court awarded a divorce to appellant based on the parties living separate and

apart for more than one year. The trial court classified and valued the parties’ investment

accounts, retirement accounts, real estate, and personal property. After considering the factors in

Code § 20-107.3(E), the trial court divided the marital property equally, except for certain credits

that each party received. After reviewing the factors in Code § 20-107.1(E), the trial court

awarded appellant spousal support in the amount of $500 per month for six years. It held that

each party would be responsible for his/her attorney’s fees. Appellant filed exceptions to the

trial court’s rulings, which the court overruled. On August 5, 2014, the trial court entered the

final decree of divorce. This appeal followed.

                                               ANALYSIS

          On appeal, appellant argues that the trial court erred in its rulings with respect to her

divorce. She also contends her attorney was not effective.

          On January 26, 2015, appellant filed an opening brief and a list of documents as her

appendix. On February 11, 2015, this Court issued a show cause order regarding her failure to

file an appendix, as opposed to a list of documents. It also notified appellant of her

noncompliance with Rule 5A:20 and allowed her an opportunity to file an amended opening

brief.2


          2
          When the clerk’s office notified appellant of deficiencies with her opening brief and
allowed her to file an amended opening brief, the letter stated in bold print: “The amended briefs
must be clearly labeled as such and the text of the amended briefs must not vary from that of the
original pleading except as may be necessary to correct the deficiencies noted.” Despite these
instructions, appellant modified the text of her opening brief, including her assignments of error.
                                                 -2-
       On February 27, 2015, appellant filed an appendix. Her appendix does not comply with

Rule 5A:25. Appellant did not include copies of the initial pleadings or the transcripts from the

hearings in the appendix. Rule 5A:25(c). Instead, she included numerous documents that were

not submitted to the trial court.

               The appendix must include “any testimony and other incidents of
               the case germane to the questions presented,” Rule 5A:25(c)(3),
               and “exhibits necessary for an understanding of the case that can
               reasonably be reproduced,” Rule 5A:25(c)(6). “The appendix is a
               tool vital to the function of the appellate process in Virginia. . . .
               By requiring the inclusion of all parts of the record germane to the
               issues, the Rules promote the cause of plenary justice.” Thrasher
               v. Burlage, 219 Va. 1007, 1009-10, 254 S.E.2d 64, 66 (1979) (per
               curiam). Thus, the filing of an appendix that complies with the
               Rules, is “essential to an informed collegiate decision.” Id.

Patterson v. City of Richmond, 39 Va. App. 706, 717, 576 S.E.2d 759, 764-65 (2003).

       On April 8, 2015, appellant filed her amended opening brief. Rule 5A:20(e) mandates

that appellant’s opening brief includes “[t]he standard of review and the argument (including

principles of law and authorities) relating to each assignment of error.” Despite being given an

opportunity to amend her opening brief, appellant did not comply with Rule 5A:20(e) because

her amended opening brief does not contain any principles of law, or citation to legal authorities,

or the record to fully develop her arguments.

       Appellant has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). Furthermore this Court “will not search the record for errors in order to

interpret the appellant’s contention and correct deficiencies in a brief.” Id. Nor is it this Court’s

“function to comb through the record . . . in order to ferret-out for ourselves the validity of



Accordingly, this Court will not consider any substantive changes she made to her amended
opening brief.
                                               -3-
[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc). “Even pro se litigants must comply with the rules of court.” Francis v. Francis, 30
Va. App. 584, 591, 518 S.E.2d 842, 846 (1999).

       This Court finds that appellant’s failure to comply with Rules 5A:20 and 5A:25 is

significant, so we will not consider her assignments of error. See Fadness v. Fadness, 52
Va. App. 833, 851, 667 S.E.2d 857, 866 (2008) (“If the parties believed that the circuit court

erred, it was their duty to present that error to us with legal authority to support their

contention.”); Parks v. Parks, 52 Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                                           CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed.3 Rule 5A:27.

                                                                                             Affirmed.




       3
         In light of the Court’s decision, we need not address appellee’s motion to dismiss nor
the request for additional time to file appellee’s brief.
                                                 -4-